           Case 1:18-cv-03928-DKC Document 49 Filed 10/18/19 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


METROMONT CORPORATION                              *

       Plaintiff/Counter-Defendant,                *

v.                                                 *      Case No.: 1:18-CV-03928-DKC

ALLAN MYERS, L.P.                                  *

       Defendant/Counter-Plaintiff,                *

*      *       *     *       *      *      *       *      *      *       *      *      *

ALLAN MYERS, L.P.                                  *

       Third-Party Plaintiff,                      *

v.                                                 *

TRAVELERS CASUALTY & SURETY                        *
COMPANY OF AMERICA
                                                   *
       Third-Party Defendant.
                                                   *
*      *       *     *       *      *      *              *      *       *      *      *

                   ALLAN MYERS, L.P.’S MOTION TO STRIKE
              METROMONT CORPORATION’S EXPERT DESIGNATIONS
                 AND INCORPORATED MEMORANDUM OF LAW
                        (Anderson, Spinelli and Thompson)

       COMES NOW the Defendant/Counter-Plaintiff, Allan Myers, L.P. (“Myers”), by and

through its undersigned counsel and pursuant to Fed. R. Civ. P. 26(a)(2), and hereby moves this

Honorable Court for the entry of an Order striking the Plaintiff/Counter-Defendant, Metromont

Corporation’s (“Metromont”) expert designations of Michael S. Anderson, Michael W. Spinelli

and James A. Thompson (“Damages Expert Designations”), and in support thereof, respectfully

states as follows:
             Case 1:18-cv-03928-DKC Document 49 Filed 10/18/19 Page 2 of 6



        1.       Pursuant to the Scheduling Order issued by this Court on August 6, 2019,

Metromont’s Rule 26(a)(2) disclosures were due on October 7, 2019.

        2.       On or about October 7, 2019, Metromont designated Ned M. Cleland, Gary J.

Klein and Harry A. Gleich as expert witnesses to testify on its behalf. Simultaneously herewith,

Myers is filing Allan Myers, L.P.’s Motion to Strike Metromont Corporation’s Expert

Designations and Incorporated Memorandum of Law (Cleland, Klein and Gleich) (the “First

Motion”) to strike said designations on account of numerous deficiencies contained therein.

Myers hereby incorporates by reference all arguments raised in its First Motion as though the

same were fully and completely set forth herein in support of the instant motion.

        3.        Also on October 7, 2019, Metromont purported to designate up to three experts to

testify on its behalf as to damages in this case, stating that it “reserves the right to call one or all

of” Michael S. Anderson, Michael W. Spinelli and James A. Thompson as experts, and

producing a resume for each of the aforementioned potential witnesses1.

        4.       No other documents accompanied the Damages Expert Designations.

        5.       In addition to failing to comply with the signed, written report requirement as

stated in the First Motion, Metromont’s Damages Expert Designations fail because (1) damages

are not a proper subject of expert testimony where the Plaintiff has essentially admitted to the

damages amount and where the calculation of damages involves only basic arithmetic; and (2)

Metromont does not affirmatively designate any of the three experts listed above, but instead

reserves its rights to call one or all to testify.




1
 Copies of each written purported designation and each witness’s resume are attached hereto as Composite Exhibit
A.

                                                       2
             Case 1:18-cv-03928-DKC Document 49 Filed 10/18/19 Page 3 of 6



                      Damages are not a proper subject for expert testimony.

        6.       The Damages Expert Designations state that the expert testimony will concern

Myers’ Proposed Change Order No. 26 (“PCO 26”), submitted to Baltimore City for payment on

March 13, 2015. PCO 26 represents the aggregate costs incurred by Myers for the additional

work stemming from changing the Project’s2 roof deck connections from the original, welded

connections designed by Metromont to the so-called “slip joint” connections designed by

remedial specialty concrete subcontractor Wallace Montgomery. The total amount of PCO 26 is

$4,699,735.91.

        7.       PCO 26 was submitted and accepted into the record as an exhibit in the final

administrative hearing3.

        8.       Further, the affidavit of Carmen Cipriano attesting to the amount of damages in

PCO 26 was put on the record during the Final Administrative Hearing with the full knowledge

and authorization of Metromont. Neither Baltimore City nor Metromont objected to the affidavit

or the contents thereof. A true and correct copy of the Affidavit of Carmen Cipriano is attached

hereto and incorporated by reference herein as Exhibit B.

        9.       The failure to challenge or object to the affidavit and PCO 26 at any time from its

submission in 2015 until now should be construed as an admission as to the damages represented

in PCO 26.

        10.      Moreover, the calculation of damages in PCO 26 involves basic mathematical

computations and does not require expert opinion. See Fed R. Evid. 702 advisory committee note

(“There is no more certain test for determining when experts may be used than the common

2
  The term “Project” shall have the same meaning as ascribed to it in the prior pleadings in this case.
3
  The final administrative hearing was a hearing held before the Deputy Director of the Baltimore City Department
of Public Works on Myers’ claim against Baltimore City for the payment of certain change orders relating to the
Project, focusing primarily on PCO 26. Metromont participated in the hearing with Myers, providing witness
testimony, none of which addressed the amount or calculation of damages.

                                                       3
          Case 1:18-cv-03928-DKC Document 49 Filed 10/18/19 Page 4 of 6



sense inquiry whether the untrained layman would be qualified to determine intelligently … the

particular issue without enlightenment from [an expert].”)

        Metromont’s failure to affirmatively designate its experts prejudices Myers.

       11.     “The purpose of this rule is to give parties a reasonable opportunity to prepare an

effective cross-examination of the opposing parties’ expert witnesses and, if necessary, arrange

for testimony from other experts.” See 6 Moore's Federal Practice - Civil § 26.23 (2019).

       12.     Further, disclosures must be “sufficiently detailed so as to avoid unfair surprise to

the opposing party and to conserve resources.” Id.

       13.     Metromont’s reservation of rights to call one, two or all of three different

individuals to testify on the topic of damages, while providing no written reports and no exhibits

from any of the named individuals defeats the entire purpose behind Rule 26(a)(2)(B).

       14.     Based on the Damages Expert Designations, Myers is subject to unfair surprise.

The witnesses did not previously testify at the Final Administrative Hearing and Myers has no

knowledge as to what they will testify to and what their opinions will be based upon, leaving

Myers unable to adequately prepare for cross-examination and rebuttal testimony.

       15.     Additionally, Myers will potentially have to depose all three witnesses, since

Metromont has not affirmatively designated one or all, meaning not only are no resources

conserved, but in fact, additional resources will have to be expended as Myers prepares to depose

all three witnesses.

       16.     “‘[T]he requirements of the Rule 26(a) are mandatory … [i]f the expert is unable

or unwilling to make the disclosures he should be excluded as a possibility for retention as an

expert witness in the case.’” See Smith v. State Farm Fire & Cas. Co., 164 F.R.D. 49, 54 (S.D.

W. Va. 1995) (quoting Nguyen v. IBP, Inc., 162 F.R.D. 675 (D. Kan., July 25,1995) (emphasis



                                                 4
          Case 1:18-cv-03928-DKC Document 49 Filed 10/18/19 Page 5 of 6



added). Metromont’s designations do not comply with the Federal Rules, and therefore, should

be stricken, and Metromont precluded from putting on any expert witness testimony at trial on

this matter.

       WHEREFORE, Defendant/Counter-Plaintiff Allan Myers, L.P. respectfully requests that

this Honorable Court enter an Order striking Plaintiff/Counter-Defendant Metromont

Corporation’s expert designations of Michael S. Anderson, Michael W. Spinelli and James A.

Thompson, and precluding Metromont from offering expert witness opinion testimony from any

of the aforementioned persons.

                                          Respectfully submitted,

                                          /s/ Justin B. Aronson
                                          Curtis C. Coon, Esq. (#01275)
                                          Justin B. Aronson, Esq. (#29034)
                                          Brady L. Thompson, Esq. (#20096)
                                          Coon & Cole, LLC
                                          305 W. Chesapeake Avenue, Suite 510
                                          Towson, Maryland 21204
                                          Direct: (410) 648-2449
                                          Firm: (410) 244-8800
                                          Fax (410) 825-5941
                                          E-mail: ccc@cooncolelaw.com
                                          E-mail: jba@cooncolelaw.com
                                          E-mail: blt@cooncolelaw.com
                                          Attorneys for Defendant/Counter-Plaintiff/
                                          Third-Party Plaintiff Allan Myers, L.P.




                                             5
        Case 1:18-cv-03928-DKC Document 49 Filed 10/18/19 Page 6 of 6




                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 18th day of October, 2019, a copy of the foregoing
Allan Myers, L.P.’s Motion to Strike Metromont Corporation’s Expert Designations and
Incorporated Memorandum of Law (Anderson, Spinelli and Thompson), was served via
CM/ECF, as well as via electronic mail, upon:

      Sidney G. Leech, Esquire
      Derek M. Stikeleather, Esquire
      Goodell, Devries, Leech & Dann, LLP
      One South Street, 20th Floor
      Baltimore, Maryland 21202
      sgl@gdldlaw.com
      dstikeleather@gdldlaw.com
      Attorneys for Plaintiff/Counter-Defendant Metromont Corporation

      David D. Gilliss, Esq.
      Robert H. Kline, Esq.
      Pike & Gilliss, LLC
      600 Washington Avenue, Suite 303
      Towson, Maryland 21204
      gilliss@pikegilliss.com
      rhkline@pikegilliss.com
      Counsel for Travelers Casualty and Surety Company of America


                                  /s/ Justin B. Aronson
                                  Justin B. Aronson, Esquire




                                            6
